J-S18009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOHN FLAGLER                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANCIS TEMPLIN                            :
                                               :
                       Appellant               :   No. 1988 MDA 2019


                Appeal from the Order Entered October 31, 2019,
                 in the Court of Common Pleas of Berks County,
                        Civil Division at No(s): 18 19731.


BEFORE:      KUNSELMAN, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                              FILED JULY 09, 2020

        Francis Templin appeals pro se from the order denying his emergency

motion for recovery and return of property pending appeal. Upon review, we

vacate the trial court’s order and remand for further proceedings.

        This matter arises out of the enforcement of John Flagler’s money

judgment against Templin obtained from a Berks County magisterial district

judge in the amount of $12,203.15. We note that Templin has another appeal

currently pending before this Court, 832 MDA 2019, arising out of the same

judgment and enforcement proceedings (Templin II).             In deciding that

appeal, we summarized the pertinent facts and convoluted procedural history

of this case. Briefly, for purposes of considering this appeal (Templin III),

we note that, following Templin’s filing of the appeal at 832 MDA 2019
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S18009-20



(Templin II), Templin filed an emergency motion for the recovery and return

of property pending appeal on October 23, 2019. In this motion, Templin

claimed that the underlying judgment was on appeal to this Court at 1631

EDA 2019 (Templin I) and would result in the judgment being stricken. He

additionally claimed that there were various defects in the enforcement

proceedings which was the subject of the appeal to this Court at 832 EDA

2019 (Templin II).     Thus, according to Templin, his property should be

returned to the sheriff. The trial court denied this motion on October 27, 2019

(order filed October 31, 2019). Templin filed this timely appeal.

      On appeal Templin raises seventeen issues/points of contention. As with

Templin’s prior appeal, essentially, these issues relate to the validity of the

underlying MDJ judgment and the propriety of the enforcement proceedings

for that judgment. We again rephrase the pertinent issues as follows:

      1. Whether the MDJ money judgment, which was the basis for the
         writs of execution and subsequent sheriff’s sale of Templin’s
         property, is a valid judgment?

      2. Whether the sheriff’s sale of Templin’s property should be set
         aside?

See Templin’s Brief at 2.

      As these issues were discussed fully in our memorandum at 832 MDA

2019 (Templin II), decided this same date, no further discussion is

warranted.    Consequently, for the reasons discussed therein, we likewise

vacate the trial court’s order denying Templin’s emergency motion and

remand for further proceedings.


                                     -2-
J-S18009-20



      Order vacated and remanded for further proceedings.   Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/09/2020




                                 -3-